DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 17-20 in the reply filed on 11/17/2020 is acknowledged. Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first region" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Also, claim 3 recites the phrase "extends from the first region to the first region around a bending location" in line 1.  The claim contains vague language that is indefinite, making the claims difficult to interpret. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,020,525 B1 to Davis et al. (hereinafter referred to as “Davis”).
Referring to claim 1, Davis discloses an implantable medical device (IMD) comprising: a first component having a first connection area; a second component having a second connection area,  a connector for coupling to each of the first and second connection areas and including an S-curve between the first and second connection areas to provide strain relief therebetween (e.g. Figs. 3-5, col. 8:132  illustrate an IMD 10 comprising a first and second enclosure halves 122 and 124, each having a connecting areas attached to first end 132 and second 134 of the flexible electrical connector 130. Referring to Fig. 4 and col. 9:49-67, in an unstressed position, the flexible electrical interconnect 130 form a shape with two parallel legs 138 and 140 folded in an S-shaped curve); wherein the first connection area lies on a first plane, and the second connection area lies in a second plane at an angle of at least 45 degrees relative to the first plane (In open position as shown in Fig. 5, the flexible connector 130 allow the two halves to move independently of each other, up to 180 degrees as stated in col. 9:29-48). 
Referring to claim 3, in view of the 35 U.S.C. 112(b) rejection above, the claim language is vague and it is unclear for the Examiner to interpret the limitation requiring “the connector extends from the first region to the first region around a bending location created by the presence of either the first component or a second component of the IMD”. 
Referring to claim 6, Davis further teaches the limitation wherein the first component is selected from the group consisting of a battery, a capacitor, or a hybrid carrying circuitry (e.g. Fig. 2, col. 7:22-33 states that the stimulation device includes a battery 110, a capacitor, among other circuits). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1, further in view of United States Patent Application Pub. No. US 2012/0109261 A1 to Stancer et al. (hereinafter referred to as “Stancer”).
Referring to claim 2, Davis discloses the IMD of claim 1, wherein the electronic circuitries include a telemetry circuit 100 (Fig. 2, col. 6:54-col.7:9). However it failed to teach the limitation wherein the first component is a header having an antenna, and the second component is a hybrid having operational circuitry including signal transmission circuitry for providing a signal to the antenna for transmission, wherein the connector comprises transmission line elements to provide an impedance matched connection between the antenna and the signal transmission circuitry. This limitation is taught by Stancer, which discloses a technique for protecting an IMD from effects caused by interfering radiated fields. Referring to claim 13, the IMD comprises a header/connector block 234 having antenna 12, and housing 260 with telemetry circuit 14, impedance matching circuit 94 and protection circuit 92, wherein the impedance matching circuit is configured to match the impedance of telemetry antenna with the telemetry circuit (e.g. paragraph [0078]). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Davis to include a 
Referring to claim 5, Davis discloses the IMD of claim 1, but failed to teach the limitation wherein the connector comprises at least one trace for coupling to the first component which includes a coplanar waveguide. Stancer states that the conductors may be implemented as a conductive traces (e.g. paragraph [0044]), and the telemetry conduction path 16 and stub filter 18 would create a coplanar waveguide (e.g. paragraph [0070-0073]). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Davis to include a telemetry conduction path and the stub filter as taught by Stancer, since such modification would be applying a known technique to a known device, yielding the predictable result a means for ensuring that the telemetry circuit are working properly.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1, further in view of United States Patent Application Pub. No. US 2012/0221074 A1 to Funderburk et al. (hereinafter referred to as “Funderburk”).
Referring to claim 4, Davis discloses the IMD of claim 1, wherein the first end 132 and second end 134 of the flexible electrical interconnect 130 is mounted onto the first and second enclosure half in a known manner such as by soldering mechanical terminations (col. 9:18-28). Davis failed to teach the limitation wherein the first component includes one or more pins and the connector comprise one or more through holes for connection to the one or more pins. This limitation is taught by Funderburk, which discloses an IMD having a feedthrough assembly having a plurality of feedthrough pins coupled to a flex circuit 140 by being inserted to corresponding hole 148, and use soldering to attach the pin (e.g. Figs. 12-13, paragraph [0078]).  It would have been obvious for one with ordinary skills in the art to utilize pin and through holes as a soldering mechanical terminations for coupling electrical components, . 
Claims 7-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1, further in view of United States Patent Application Pub. No. US 2017/0303388 A1 to Mathewson (hereinafter referred to as “Mathewson”).
Referring to claim 7, Davis discloses the IMD of claim 1, but failed to teach the limitation wherein the connector is a flex circuit which has been cut to create the strain relief. This limitation is taught by Mathewson, which discloses a flexible pathway, such as a flexible circuit (e.g. paragraph [0033]) includes a cut-out within the pathway to provide strain relief by balancing the stress over the termination area (e.g. paragraphs [0034-0035]). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Davis so that the flexible interconnect may include a cut-out as taught by Mathewson, since such modification would be applying a known technique to a known device, yielding the predictable result of providing an additional mean to create strain relief and prevent damage to the circuits or conductors. 
Referring to claim 8, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to cut the connector by laser cutting, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Referring to claim 9, Mathewson further teach the limitation wherein the connector is one of a two-layer or a three layer flex circuit (e.g. paragraph [003] states that the flat conductor 110 may be multi-layered). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Davis so that the flexible interconnect may have 
Referring to claim 17, Davis discloses an implantable medical device (IMD) comprising: a first component having a first connection area; a second component having a second connection area,  a flex circuit for connecting the first and second components, the flex circuit having a first region coupling to the first component and a second region for coupling to the second component, and an intermediate section coupling the first and second region (e.g. Figs. 3-5, col. 8:132  illustrate an IMD 10 comprising a first and second enclosure halves 122 and 124, each having a connecting areas attached to first end 132 and second 134 of the flexible electrical connector 130. Referring to Fig. 4 and col. 9:49-67, in an unstressed position); the flex circuit lie in first and second planes that are at an angle of at least 45 degrees there between (In open position as shown in Fig. 5, the flexible connector 130 allow the two halves to move independently of each other, up to 180 degrees as stated in col. 9:29-48). 	Davis failed to teach the limitation wherein the flex circuit comprises a cut portion to create the strain relief. This limitation is taught by Mathewson, which discloses a flexible pathway, such as a flexible circuit (e.g. paragraph [0033]) includes a cut-out within the pathway to provide strain relief by balancing the stress over the termination area (e.g. paragraphs [0034-0035]). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Davis so that the flexible interconnect may include a cut-out as taught by Mathewson, since such modification would be applying a known technique to a known device, yielding the predictable result of providing an additional mean to create strain relief and prevent damage to the circuits or conductors. 
Referring to claims 18 and 19, Mathewson states that several cut-out shapes are effective at providing strain relief and balancing stress, as shown in Figs. 1-10. The Examiner submits that the cut-
Referring to claim 20, Davis further teaches the limitation wherein the first component is a battery (e.g. Fig. 2, battery 110). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MINH DUC G PHAM/Examiner, Art Unit 3792  
                                                                                                                                                                                                      /MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792